 1
 2
                                                     JS-6
 3
 4
 5
 6
 7
 8
 9                          UNITED STATES DISTRICT COURT

10                     CENTRAL DISTRICT OF CALIFORNIA
11
12
     MERCY MONTOYA SALAS,              ) NO. CV 18-10414-JVS(AS)
13                                     )
                    Plaintiff,         )
14                                     )
15             v.                      )         JUDGMENT
                                       )
16   ANDREW M. SAUL,                   )
     Commissioner of Social            )
17   Security,                         )
                                       )
18
                    Defendant.         )
19                                     )
                                       )
20
          Pursuant to the Order Accepting Findings, Conclusions and
21
22   Recommendations of United States Magistrate Judge, IT IS HEREBY

23   ADJUDGED that Judgment is entered in favor of Defendant.

24
25             DATED: October 15, 2019.
26
27
28
                                 ______________________________________
                                            JAMES V. SELNA
                                      UNITED STATES DISTRICT JUDGE
